Citation Nr: 1401108	
Decision Date: 01/09/14    Archive Date: 01/23/14

DOCKET NO.  07-24 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a bilateral eye disorder, to include as secondary to service-connected bronchitis.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Durham, Counsel






INTRODUCTION

The Veteran had active service in the United States Army from March 1985 to March 1988 and additional Army National Guard service, to include active duty for training (ACDUTRA) from July 9, 1988, to July 23, 1988; from August 12, 1989, to August 26, 1989; from May 19, 1990, to June 2, 1990; and from June 15, 1991, to June 29, 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision issued by the VA RO in Atlanta, Georgia, which denied the Veteran's claim of service connection for a bilateral eye disorder. 

A videoconference Board hearing was held at the RO in June 2010 before the undersigned Veterans Law Judge (VLJ), and a copy of the hearing transcript has been added to the record.

In June 2010, the Veteran revoked his former power of attorney and currently is not represented.

In July 2010, March 2012, and October 2013, the Board remanded the Veteran's appeal to the RO via the Appeals Management Center (AMC) in Washington, DC, for additional development.

The March 2012 Board remand also included the issues of entitlement to service connection for right shoulder and right knee disabilities.  In a November 2012 rating decision, the RO granted service connection for degenerative changes of the right knee and impingement syndrome of the right shoulder.  This decision was a complete grant of benefits with regard to these claims for service connection; thus, they are no longer in appellate status.  See Grantham v. Brown, 114 F .3d 1156 (1997).

The Veteran filed additional claims in June 2013 and September 2013, which included claims for service connection for serum cholesterol, bilateral ingrown toenails, a fungal foot condition, asbestos-related lung disease, residuals of frostbite, a heel callus, burn and scars, a back injury, a left knee disability, a dental disability related to his right bottom back molar, and a sinus condition.  As these matters have been raised by the record but have not been adjudicated by the Agency of Original Jurisdiction (AOJ), they are referred to the AOJ for appropriate action.  

The Veteran also indicated in a September 2013 statement that he wished to file a claim for a right knee condition, a right shoulder condition, and bronchitis.  However, as the Veteran is already service connected for these disabilities, the Board is unsure as to intent of this statement.  If the Veteran's intentions were to file claims for increased ratings, he should so clarify. 


FINDING OF FACT

The Veteran's current bilateral eye conditions are not shown by the evidence of record to be etiologically related to a disease, injury, or event in service, nor are they shown to be due to or aggravated by service-connected bronchitis.


CONCLUSION OF LAW

Service connection is not warranted for a bilateral eye condition.  See 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310, 4.9, 4.127 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).	

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the Court held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

VCAA letters dated in February 2005 and March 2012 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b)(1) (2013); Quartuccio, at 187.  The Veteran was informed of how to substantiate his claim for service connection and of the allocation of responsibilities between himself and VA.  These letters informed him that additional information or evidence was needed to support his claim, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  Furthermore, March 2012 letter described how appropriate disability ratings and effective dates were assigned and also informed him how to substantiate a claim for service connection on a secondary basis.    

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's available service treatment, service personnel, private, and VA records are in the file.  The Board finds that all available records identified by the Veteran as relating to the claim have been requested and obtained, to the extent possible.  The Veteran was notified of any records that VA was not able to locate.  For example, the Veteran was notified in a February 2011 letter that the National Personnel Records (NPRC) had determined that clinical treatment records from Fort Bliss, Texas, from July 1985 to March 1986 could not be located.  He was provided the opportunity to submit any records on his own behalf and was informed of alternate sources of evidence that could supplement the available records.  The record contains sufficient evidence to make a decision on the claim.  VA has fulfilled its duty to assist.

With regard to claims for service connection, the duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2013).  The Veteran was provided VA examinations in November 2010 and April 2012 with regard to the claim on appeal.  Subsequently, Veterans Health Administration (VHA) medical opinions were obtained with regard to this claim in April 2013, July 2013, and September 2013.  Despite the Veteran's September 2013 assertions that the VHA physician gave generalizations regarding his conditions, the Board finds no evidence of such.  The Veteran was thoroughly examined at the November 2010 and April 2012 VA examinations.  The VHA ophthalmologist reviewed the claims file, to include these examination reports, and noted the Veteran's specific assertions.  To the extent that the Veteran asserts that the April 2012 examiner did not have the claims folder at the time of the examination, any such error is harmless as the VA ophthalmologist reviewed the claims folder and provided opinions supported by rationale.  As such, the Board finds these examination reports and opinions to be thorough, complete, and sufficient upon which to base a decision with regard to this claim.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

The Board notes that the Veteran asserted in a September 2013 statement that the Board did not have the authority to obtain a medical expert opinion from a VA employee under 38 C.F.R. § 3.328.  However, as noted in the October 2013 remand, 38 C.F.R. § 20.901 specifically authorizes the Board to obtain medical opinions from the VHA when such medical expertise is needed for equitable dispositions of the appeal.  By contrast, 38 C.F.R. § 3.328 discusses medical advisory opinions obtained by the RO from non-VA employees.  This regulation is not applicable to the VHA medical opinion request made by the Board in this case.  As such, the Veteran's assertions that the Board's VHA medical opinion request and subsequent addenda requested constituted clear and unmistakable error (CUE) are without merit. 

Moreover, to the extent that the Veteran is attempting to raise a motion for CUE in the Board's decision to request a VHA medical opinion, as a request for a medical opinion is part of an ongoing claim, there is no basis to file a motion based on CUE with this request for an opinion.  See 38 C.F.R. § 3.105(a) (2013); see also Link v. West,12 Vet App. 39, 45 (1998).  The Board notes, however, that the Veteran is, of course, always free to file a motion for CUE with a final determination by the Board, if he so chooses.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Board notes that, in Bryant v. Shinseki, 23 Vet. App. 488   (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 
§ 3.103(c)(2) (2012) requires that the VLJ/Decision Review Officer (DRO) who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ identified the issue on appeal during the hearing and the Veteran presented testimony concerning treatment in active service that he asserted resulted in additional disability.  He also referenced post-service treatment for his eye disorder.  The issue was thereafter remanded to obtain outstanding treatment records and a VA examination.  Significantly, the Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) , nor has he identified any prejudice in the conduct of the Board hearing.  

II.  Analysis

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2013).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2013). 

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).   

Congenital or developmental defects are not diseases or injuries within the meaning of applicable legislation concerning service connection.  38 C.F.R. §§ 3.303(c), 4.9, 4.127 (2013); see also Winn v. Brown, 8 Vet. App. 510, 516 (1996).  Service connection for a congenital defect, however, may be awarded if it is shown that such congenital defect was aggravated through superimposed injury during active service.  See VAOPGCPREC 82-90 (July 18, 1990).  Congenital or developmental 'defects' automatically rebut the presumption of soundness and are therefore considered to have preexisted service.  38 C.F.R. §§ 3.303(c), 4.9.

Service connection may also be granted for a disability that is proximately due to or the result of an established service-connected disability.  38 C.F.R. § 3.310 (2013).  This includes disability made chronically worse by service-connected disability.  Allen v. Brown , 7 Vet. App. 439   (1995).  The Board notes that there was an amendment to the provisions of 38 C.F.R. § 3.310 in 2006.  See 71 Fed. Reg. 52744 - 47 (Sept. 7, 2006).  The amendment sets a standard by which a claim based on aggravation of a non-service-connected disability by a service-connected one is judged.  Although VA has indicated that the purpose of the regulation was merely to apply the Court's ruling in Allen, it was made clear in the comments to the regulation that the changes were intended to place a burden on the claimant to establish a pre-aggravation baseline level of disability for the non-service-connected disability before an award of service connection based on aggravation may be made.  This had not been VA's practice, which suggests the possibility that the change amounts to a substantive change in the regulation.  For this reason, and because the Veteran's claim was filed before the regulatory change was made, the Board will consider the version of 38 C.F.R. § 3.310 in effect before the change, which is more favorable to the claimant.

The Veteran contends that he incurred a chronic eye disorder secondary to his in-service optical treatment.  The Veteran has also asserted that he has a bilateral eye disorder as secondary to service-connected bronchitis.  

The Veteran's November 1984 Report of Examination upon enlistment into service noted decreased vision on the right.  Service treatment records reflects that the Veteran was seen for eye complaints in 1987.  In September 1987, it was noted that the Veteran started losing his vision 8 months ago.  

In November 2010, the Veteran underwent a VA examination.  Upon review of the claims file and examination of the Veteran, the Veteran was diagnosed with high myopia of the right eye, myopia of the left with mild astigmatism bilaterally; trace nuclear sclerotic cataracts bilaterally, not visually significant; and conjunctival nevus with cysts of the left eye - benign features.  In this examination report and in a January 2011 addendum, the VA examiner opined that the Veteran's current bilateral eye disorders are not related to active service or any incident of service, to include the Veteran's reported incorrect refractive lenses prescribed during service.  He provided no rationale for his opinion.  In addition, the Veteran subsequently asserted that his nuclear sclerotic cataracts may be secondary to the steroids taken for his service-connected bronchitis.  As such, this issue was remanded in March 2012 in order to afford the Veteran a new VA examination.

The Veteran underwent another VA examination in April 2012.  The examiner was asked whether the Veteran currently has or has ever been diagnosed with an eye condition (other than congenital or developmental errors of refraction).  In response, the examiner diagnosed the Veteran with cataracts, incipient, both eyes.  The Veteran reported that he used steroids in the past and is seeking service connection for nuclear sclerotic cataracts.  The Veteran indicated that his distance vision was becoming progressively worse as he ages.  The examiner concluded by noting that he reviewed the claims file.  He diagnosed the Veteran with incipient cataracts of both eyes.  The examiner noted that the Veteran had early nuclear sclerotic cataracts consistent with his age.  Steroid use has been associated with posterior subscapular cataracts (PSC); however, the Veteran had no evidence of PSC in either eye on examination the day of the examination.  Nuclear sclerotic cataracts are a normal aging change of the lens in the eye and are unrelated to military service.  The Veteran's mild level of very early cataract (nuclear type) development is consistent with normal aging changes.

In April 2013, another medical opinion regarding this claim was issued.  The VA ophthalmologist reviewed the records and indicated that most of his information came from the November 2010 VA examination, as the examiner did not personally examine the Veteran.  During that VA examination, it was noted that the veteran had high myopia of the right eye, myopia of the left eye, and mild astigmatism bilaterally.   He was also noted to have a trace nuclear sclerotic cataract that was not visually significant and conjunctival nevus cysts on the left eye.  The ophthalmologist determined that it is less likely than not (less than a 50 percent probability) that the Veteran's conjunctival nevus with cysts and cataracts are related to any disease or injury that occurred in active military service, active duty for training, or inactive duty for training.  Conjunctival nevi are benign in nature and usually have no specific cause.

The Veteran was noted to have some very early cataracts and there was a
question as to whether his steroid use could have caused them.  The ophthalmologist noted that usually steroid use causes posterior subcapsular cataracts, and, in the examination, he was noted to have a trace nuclear sclerotic cataract rather than a posterior subcapsular cataract.  The ophthalmologist opined that there is a probability of less than 50 percent that any of these conditions are related to any service-connected disease or injury.

Regarding refractive errors, the ophthalmologist opined that there is a probability of less than 50 percent that there was a super-imposed eye injury or eye disease during his active military service or active duty for training that resulted in a refractive error or any other type of eye disability.  The ophthalmologist stated that refractive errors are common, and there is no evidence that his refractive errors are related to his military service.

With respect to the nuclear sclerotic cataracts and the conjunctival nevus with
cyst and any other diagnosed eye disorder (other than refractive errors), the ophthalmologist opined that it is less likely than not that they are due to or caused by his service-connected bronchitis, including the steroid prescribed for him.  Apparently the Veteran was treated with a steroid, and steroid use over a period of time can cause cataracts.  However, as previously stated, usually steroid-induced cataracts are posterior subcapsular cataracts rather than nuclear sclerotic cataracts.  His nuclear sclerotic cataracts were noted to be mild and the examiner opined that they were not caused by his bronchitis or his steroid use.

The ophthalmologist also opined that it is less likely than not (less than 50 percent likely) that any of his eye disorders were caused by bronchitis or by his steroid use.  As stated previously, steroid use usually causes posterior subcapsular cataracts rather than nuclear sclerotic cataracts.  The Veteran has a mild non-visually significant nuclear sclerotic cataract.  This type of cataract is common and is usually a result of the normal aging process.  Overall, the ophthalmologist indicated it is highly unlikely and definitely with a probability of less than 50 percent that any of his eye conditions were caused by disease or injury or steroid use during his military duty The eye conditions he has are common and benign in nature.  All of them can occur during the normal aging process and there is no evidence that they are connected to his military service.

In a July 2013 addendum to the April 2013 opinion, the ophthalmologist determined that it is less likely than not (a probability of less than 50 percent) that the nuclear sclerotic cataracts and conjunctival nevus with cysts and any other diagnosed eye
disorder (other than refractive error) are aggravated (i.e. worsened) beyond the natural progress by the service-connected bronchitis to include steroids taken therefore.

In an August 2013 second addendum to the April 2013 opinion, the ophthalmologist noted that, as previously noted, the Veteran had been diagnosed with a nuclear sclerotic cataract (that was not visually significant) and conjunctival nevus cysts of his left eye.  As outlined on page 112 of the Massachusetts Eye and Ear Infirmary Illustrated Manual of Ophthalmology, a nevus of the eye is a mobile discrete variably pigmented lesion that contains cysts.  It may enlarge during puberty and only rarely becomes malignant.  There is no association between such a cyst and the use of steroids.  Nuclear sclerotic cataracts develop as the result of normal aging.  As outlined on page 223 of the manual, steroid use is associated with the development of posterior subcapsular cataracts but not nuclear sclerotic cataracts.  Based on the above literature and his professional experience, the ophthalmologist opined that it is less likely than not (a probability of less than 50 percent) that the Veteran's eye problems were either caused by or aggravated by his service-connected bronchitis, including the use of steroids to treat bronchitis.

With regard to establishing service connection on a direct basis, regulations provide that service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. 3.303(d) (2013).  

As an initial matter, the Board notes that the November 1984 Report of Medical Examination upon entrance into service reflected that the Veteran entered service with decreased vision in the right eye.  However, with the exception of refractive error, which will  be discussed below, there is no indication that the Veteran had any of his currently diagnosed eye disabilities upon entrance into military service.  He was noted as being qualified for enlistment.  Likewise, the Veteran was again noted on a January 1988 Report of Medical Examination as being qualified for enlistment with no diagnosed eye disabilities.  As such, the Board finds that the Veteran should be presumed sound upon entrance into service with regard to his eye disorders other than refractive error.

With respect to granting service connection on a direct basis for the Veteran's currently diagnosed eye conditions, the Board notes that the claims file contains no medical evidence linking a current condition of either eye to the Veteran's active duty service.  The claims file, in fact, contains multiple medical opinions indicating that the Veteran's bilateral eye conditions were not related to his active duty service.  Specifically, the April 2013 VA medical opinion indicated that it is less likely than not (less than a 50 percent probability) that the Veteran's conjunctival nevus with cysts and cataracts are related to any disease or injury that occurred in active military service, active duty for training, or inactive duty for training.  The ophthalmologist further stated that, overall, it is highly unlikely and definitely with a probability of less than 50 percent that any of his eye conditions were related to his military duty.  The examiner stated that the Veteran's eye conditions are common and benign in nature.  All of them can occur during the normal aging process, and there is no evidence that they are connected to his military service.  Therefore, as the claims file contains no medical evidence reflecting that the Veteran has a current condition of either eye that is related to his active duty service, the Board finds that service connection for the Veteran's bilateral eye conditions must be denied on a direct basis.

With regard to the issue of refractive error, as noted above, congenital or developmental defects are not diseases or injuries within the meaning of applicable legislation concerning service connection.  38 C.F.R. §§ 3.303(c), 4.9, 4.127 (2013); see also Winn, supra.  However, service connection for a congenital defect may be awarded if it is shown that such congenital defect was aggravated through superimposed injury during active service.  See VAOPGCPREC 82-90 (July 18, 1990). 

In this case, the April 2013 medical opinion indicated that there is a probability of less than 50 percent that there was a super-imposed eye injury or eye disease during the Veteran's active military service or active duty for training that resulted in a refractive error or any other type of eye disability.  The examiner noted refractive errors are common, and there is no evidence that his refractive errors are related to his military service.  There is no medical evidence to the contrary.  As such, service connection cannot be granted for refractive error based on a superimposed injury resulting from an in-service event. 

With regard to establishing service connection on a secondary basis, the Board notes that the claims file contains no medical evidence linking a current condition of either eye to any service-connected disability, to include any treatment for a service-connected disability.  Specifically, the April 2013 VA medical opinion indicated that it is less likely than not (less than 50 percent likely) that any of the Veteran's eye disorders were caused by bronchitis or by his steroid use.  The July 2013 VA opinion indicated that it is less likely than not (a probability of less than 50 percent) that the nuclear sclerotic cataracts and conjunctival nevus with cysts and any other diagnosed eye disorder (other than refractive error) are aggravated (i.e worsened) beyond the natural progress by the service-connected bronchitis to include steroids taken therefore.  In the August 2013 second addendum to the April 2013 opinion, it was further stated that that it is less likely than not (a probability of less than 50 percent) that the Veteran's eye problems were either caused by or aggravated by his service-connected bronchitis, including the use of steroids to treat bronchitis.  The examiner provided detailed rationales for his opinion, as outlined above, and the claims file contains no medical evidence to the contrary.  As such, service connection cannot be warranted on a secondary basis.

The Board acknowledges the Veteran's contentions that he has an eye disorder as a result of his military service or a service-connected disability.  Certainly, the Veteran can attest to factual matters of which he had first-hand knowledge.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, the Veteran, as a lay person has not been shown to be competent to offer opinions on complex medical questions, such as whether a current eye condition can be related to steroid use or in-service medical treatment.  See Jandreau v. Nicholson, 492 F.3d at 1377 (explaining in footnote 4 that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  While the Veteran is competent to report what comes to him through his senses, he does not have medical expertise.  See Layno v. Brown, 6 Vet. App. 465, 469-470 (1994).  Thus, the Veteran's lay assertions relating a current bilateral eye condition to his service or treatment for a service-connected disability are far outweighed by the April 2013, July 2013, and September 2013 medical opinions discussed above.

Additionally, the Board notes that the Veteran has submitted medical literature regarding refractive error, cataracts, and conjunctival disorder. While the Board has considered this evidence, the Board finds that such generic texts, which do not address the facts of this particular Veteran's case, and with a sufficient degree of medical certainty, do not amount to competent medical evidence of causality.  Sacks v. West, 11 Vet. App. 314 (1998); Libertine v. Brown, 9 Vet. App. 521   (1996); Beausoleil v. Brown, 8 Vet. App. 459 (1996).  As noted, the VHA medical examiner reviewed the claims file and took into account the specific circumstances of the Veteran's case.  As such, the Board finds the VHA examiner's conclusion to be of greater evidentiary weight than the generic literature that was submitted.

In summary, for the reasons stated above, the Board finds that the preponderance of the evidence is against the claim for service connection for a bilateral eye disorder, and the benefit-of-the-doubt rule is not for application.

	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for a bilateral eye disorder, to include as secondary to service-connected bronchitis, is denied.




____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


